Jarecki Meg. Co.’s Appeal.
Per Curiam,
Upon a very patient and careful examination of the record in this case we are satisfied that justice has been done between the parties by the final decree rendered by the learned court below. We decided the question of jurisdiction when the case was here before, and see no reason to change our opinion. The amendment to the defendant’s answer was properly allowed, and the determination of all matters involved in the contention, on their merits of law and fact, was what we intended by our former decision and it has now been accomplished. We are entirely satisfied with the reasons given bj7 the learned court below for holding that the defendant should only be charged with a price or royalty of $25.00, instead of $40.00, per packer, after the plaintiff commenced selling at that price. It would be productive of gross injustice to hold otherwise. We are also *349of opinion that the court did perfectly right in holding that the plaintiff should account for all the packers sold by them after they commenced such sales. The minor questions have been correctly and justly decided, and the question of costs has been disposed of with eminent propriety.
The decree of the court below is affirmed.
Consolidated Oil Well Packer Co.’s Appeal.
Per Curiam, October 2, 1.893:
The decree of the court below is affirmed.